DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-2, corresponding to claims 3-8, 10-14, 19-22) in the reply filed on 06/02/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10-14, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lubock et al. (US 2008/0033280, hereinafter Lubock) in view of Heaton et al. (US 5,879,357, hereinafter Heaton).
Lubock discloses A marker delivery device (see abstract, “A marker delivery device is described which has an obturator with an elongated shaft, an inner lumen, a proximal end, and a substantially sealed distal end. One or more tissue markers are deployed within the inner lumen of the elongated shaft of the obturator. Preferably, the tissue marker(s) is disposed within an inner lumen of a marker delivery tube which is disposed within the inner lumen of the elongated shaft of the obturator. The marker delivery tube has an opening for discharging the tissue markers into a body (e.g. biopsy) cavity. The distal tip of the marker delivery tube is configured to penetrate the substantially sealed distal end of the obturator so that tissue markers can be delivered while the obturator is in place within the body. Preferably, the obturator includes a detectable element capable of producing a relatively significant image signature during MRI”), comprising:
(a)    a cannula including a proximal end, a marker exit, and a lumen extending from the proximal end to the marker exit (see para. 0041, 0049, 0053, “Preferably, as shown in FIGS. 2A-2D, the obturator 12 is configured to fit within a cannula 24 of a biopsy device, such as SenoRx's EnCor.TM. Magnetic Resonance Imaging (MRI) Breast Biopsy System. The cannula 24 provides access to the desired location within a patient's body. In some embodiments the cannula 24 includes depth markings 26 which indicate the distance which the obturator 12 has advanced within the patient's body”.;

(b)    a hub attached to the cannula at the proximal end at a distal end of the hub, wherein the hub includes a proximal end and a recess defined in part by an upper rim and disposed within the proximal end (see para. 0047, “Preferably the obturator 12 has a hub 60 at the proximal end 20 of the obturator shaft 16. The hub 60 may have gripping ridges 62 which allow a person operating the device 10 to maintain a grip on the device 10. The marker delivery tubular shaft 14 preferably also has a hub 64 at the proximal end of the marker delivery shaft 38 with gripping ridges 66. At least a portion of the hub 64 of the marker delivery tubular shaft 14 is configured to fit within the hub 64 of the obturator 12 when the marker delivery shaft 14 is inserted into the obturator 12”.;

(c)    an actuator having plunger and a rod, wherein the plunger and the rod are configured to move unitarily relative to the cannula to a deployment position for deploying a marker from the marker exit, wherein the plunger defines a chamfered edge corresponding to a chamfered edge of the recess ( see para. 0045, see shaft 52 which is the claimed rod and plunger 50, both comprise the actuator as claimed“Preferably the marker delivery device 10 also includes a plunger 50 having an elongated shaft 52 with a distal end 54 and a proximal end 56. The plunger 50 is configured to be slidably disposed within the marker delivery lumen 34 and is located proximal to the one or more tissue markers 36 within the marker delivery lumen 34. When the plunger 50 is extended distally within the marker delivery lumen 34 it moves one or more tissue markers toward and eventually through the opening 42 in the distal tip 40 of the marker delivery shaft 14. The plunger 50 preferably has an enlarged proximal end 58 to prevent its entry into the lumen 34. Alternatively, a fluid (not shown) may be used to advance the markers 36 through the opening 42 in the distal tip 40 of the marker delivery tubular shaft 14”.; and

    PNG
    media_image1.png
    198
    733
    media_image1.png
    Greyscale

one or more retainment tabs extending into the recess of the hub from the upper rim and configured to retain the plunger within the recess of the hub when the actuator is moved to the deployment position.
In the same field of endeavor in the subject of marking tissue locations Heaton discloses an marking tissue device having an actuator assembly which includes a plunger 148 which is introduced into an assembly 110 in which arms 152 are inserted into the stops 182, 188, or 190 (Fig. 11, col. 8, lines 1-43, “Referring to FIGS. 6-8, body portion 118 is provided with a series of wedge-shaped stops formed along the inner surfaces 178 and 180 of transverse slot 122. A first group of stops 182 formed in opposing relationship at the same axial disposition along inner surfaces 178 and 180 establish the initial pre-deployed position of plunger 148 which corresponds to the fully retracted position of marker assembly 112 as shown in FIG. 5. Stops 182 additionally facilitate assembly of actuator assembly 114 into body portion 118. Camming action caused by arms 152 as plunger 148 is inserted in the open end of slot 122 until the proximal surface of arms 152 pass beyond the distal face of stops 182. Once arms 152 are inserted past stops 182, opposed barrel portions 184 and 186 snap back into place, thereby preventing proximal movement of plunger 148.).
It would have been obvious to one skilled in the art at the time of the invention to add a stopping mechanism as disclosed by Heaton to the invention of Lubock because doing so will allow to position the plunger and maintained it in that position and therefore increasing reliability in the location the markers is being set by the device.

    PNG
    media_image2.png
    798
    518
    media_image2.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793